Citation Nr: 1417924	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  11-08 735A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Legal entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The Veteran had service in the Philippine Guerilla and Combination Service from March 1945 to February 1946, and in the Special Philippine Scouts from March 1946 to February 1949.  The Veteran died in April 2009.  The appellant is the Veteran's widow.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 administrative decision, which denied entitlement to a one-time payment from the FVEC Fund.


FINDING OF FACT

A claim for payment from the FVEC Fund was not received at VA until after the Veteran's death.


CONCLUSION OF LAW

The criteria for obtaining a one-time payment from the FVEC Fund have not been met.  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted Feb. 17, 2009).








REASONS AND BASES FOR FINDING AND CONCLUSION

Under the American Recovery and Reinvestment Act (ARRA), a one-time benefit is provided for certain Philippine veterans to be paid from the FVEC Fund.  ARRA § 1002(b), (f), Pub. L. No. 111-5 (enacted Feb. 17, 2009).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens or $15,000 for United States citizens.  ARRA § 1002(e).  The claim for compensation from the FVEC Fund must be made within a one-year period beginning on the date of enactment of ARRA.  ARRA § 1002(c)(1).  Additionally, if a veteran dies after having filed a claim, but before the claim is granted, payment is to be made instead to the surviving spouse.  ARRA § 1002(c)(2).

A person is eligible for the one-time payment where that person served and was discharged under conditions other than dishonorable (1) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States, or (2) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538 ).  ARRA § 1002(d).

The facts of this case are as follows and are not in dispute.  The appellant is the surviving spouse of a Philippine Veteran, who had Philippine Guerilla and Combination Service and also served with the Special Philippine Scouts during World War II.  According to his death certificate, he died on April [redacted], 2009.  

A VA Form 21-4138 (CF), Statement in Support of Claim (Filipino Veterans Equity Compensation Fund), was received by VA on May 4, 2009 (as evidenced by the date stamp on the document).  The form, apparently signed by the Veteran, shows a date signed date of April 12, 2009.  The date signed precedes the date of death of the Veteran.  Unfortunately, the Veteran died prior to the date the claim was received by VA.  

A claim from the appellant for payment from the FVEC fund was received in January 2010.

The applicable statute expressly states that for a surviving spouse to be eligible for a one-time payment, the claim must be filed prior to a qualifying veteran's death.  Here, the claim from the appellant was received by the RO on January 29, 2010 (several months after the Veteran's death), and it is not therefore considered to have been "filed prior to the Veteran's death."  See ARRA § 1002(c)(2).  The appellant has no qualifying service herself and does not allege otherwise.  See ARRA § 1002(d).

The appellant has essentially argued that the Veteran filed his claim prior to his death; though she concedes that the form was not received until after his death.  See June 2010 Notice of Disagreement.  

The Board it is bound by the relevant statutes and regulations, and is without authority to grant benefits.  See 38 U.S.C.A. §§503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).

Here, it is undisputed that the RO did not receive the Veteran's claim prior to his death and therefore the claim was not filed prior to his death.  Additionally, the appellant does not allege any eligible Philippine service of her own.  Accordingly, the basic entitlement requirements are not met and the appeal is denied.

Finally, VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  There are some claims, however, to which those duties do not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  Specifically, it has been held that those duties do not to apply to claims that, as in this case, turn on statutory interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 (2000).  The law as mandated by statute, and not the evidence, is dispositive of this appeal.  Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).  As such, no further action is required pursuant to the to the duties to notify and assist and can have no effect on the appeal.


ORDER

Legal entitlement to a one-time payment from the FVEC Fund is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


